Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 21, 2017

The Court of Appeals hereby passes the following order:

A18D0233. ISAAC ROLEWIS PEARSON v. THE STATE.

      In 2000, Isaac Rolewis Pearson was found guilty of kidnapping, burglary,
armed robbery, aggravated assault, aggravated battery, hijacking a motor vehicle, and
possession of a firearm during the commission of a felony. On appeal, Pearson’s
convictions were affirmed, but five of his ten firearm possession counts were merged
into other offenses. See Pearson v. State, 258 Ga. App. 651 (574 SE2d 820) (2002),
affirmed in part and reversed in part by State v. Marlowe, 277 Ga. 383 (589 SE2d 69)
(2003). In July 2017, Pearson filed a motion to vacate the verdict, arguing that his
right to a trial by a fair and impartial jury was violated. The trial court denied the
motion, and Pearson filed this application for discretionary appeal. We lack
jurisdiction.
      First, Pearson has failed to provide a filed “stamped” copy of the trial court’s
denial order with his application, as required by Court of Appeals Rule 31 (c).
Without such a copy of the order, we cannot ascertain if the application was filed
within 30 days of the day the order was entered by the trial court clerk, which is a
jurisdictional prerequisite. See OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734
(380 SE2d 57) (1989).
      Second, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case[,]” and any appeal from an order denying such
a motion must be dismissed. Harper v. State, 286 Ga. 216 (686 SE2d 786) (2009); see
also Grant v. State, 159 Ga. App. 2, 3 (282 SE2d 668) (1981) (a motion to set aside
a verdict and judgment is not an appropriate remedy in a criminal case). Accordingly,
Pearson’s application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/21/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.